Citation Nr: 1742836	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This appeal came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in an August 2017 letter that he was entitled to another hearing before the Board. 38 C.F.R. § 20.707 (2016).  The Veteran has indicated that he does not wish to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript. 

The Board remanded this claim in March 2013, and April 2016 for further development and adjudicative action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issue on appeal can be adjudicated.  Specifically, another VA opinion is necessary for the reasons discussed below.  

The Veteran contends that his current left choroidal nevus had its onset during service.  During a November 2012 hearing, he testified that he injured his eye when fuel from a 50 gallon tank contained under an aircraft he was servicing splashed in his eye.  The Veteran further asserted that he has experienced left eye pain since that time.

Review of service treatment records show that the Veteran got jet fuel (JP-4) in his right and left eyes in May 1963.  The Veteran was instructed to return the next day if his pain continued.  The April 1966 separation physical examination report notes complaints of eye trouble, but no diagnosis.

Post service VA outpatient treatment records dated February 2008 indicate a diagnosis of left choroidal nevus.  Subsequent records show the Veteran sought treatment for his eye condition. 

In a November 2012 statement, the Veteran's physician wrote that the Veteran reported that he had been exposed to JP-4 and thought that it may have caused his choroidal nevus.  The physician did not provide an opinion about the etiology of the Veteran's choroidal nevus. 

The Veteran underwent a VA examination in April 2013.  At the time of examination, the Veteran reported that his eye was exposed to JP-4 during active service.  Following the examination and review of the claims file, the examiner diagnosed bilateral dry eye and choroidal nevii.  The examiner concluded that the Veteran's current left eye disabilities were not caused by or a result of service because they were not diagnosed until many years after the Veteran's service. 

However, the April 2013 examiner did not consider the Veteran's testimony and statements that he had had left eye pain since the May 1963 injury or the April 1966 separation physical examination report noting complaints of eye trouble.

In July 2016, the April 2013 VA examiner wrote an addendum opinion.  The examiner noted that following a February 2008 examination, he found that the Veteran had two small choroidal nevii.  In February 2009, the Veteran reported dryness in both eyes and the examiner prescribed artificial tears.  The examiner also noted that "it is highly unlikely that jp4 exposure caused this delayed reaction."  The examiner further wrote that "I can find no instances of a causative relationship between jp4 exposure and choroidal nevii in the relevant literature or my personal clinical experience."  However, the examiner again failed to consider the Veteran's testimony and statements of eye pain since May 1963 and the April 1966separation physical examination report noting complaints of eye trouble. 

Therefore, the Board must once again remand this issue for a new VA examination concerning this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should arrange for the Veteran to be examined by an ophthalmologist, other than the previous VA examiner, to determine the nature and etiology of all disorders of the left eye that have been present during the pendency of this claim.  The claims file and any pertinent evidence that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination

Any indicated evaluations, studies, and tests should be accomplished.  Once the record is developed to the extent possible all pertinent evidence of record should be made available to and reviewed by an ophthalmologist.

Based on the review of the record, the physician should opine whether it is at least as likely as not (at least 50 percent or greater) that the Veteran's currently diagnosed left dry eye and choroidal nevus originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address (1) the Veteran's statements that he has experienced left eye pain since the documented in service injury in May 1963 when he got some jet fuel (JP-4) in his right eye and some in his left eye; (2) the April 1966 separation exam noting eye troubles; and (3) the Veteran's testimony regarding the etiology of his eye conditions.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	
_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




